DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 11/01/2021 regarding claims 1-25 is fully considered. Of the above claims, claims 15-20 have been canceled; claims 9-14 have been withdrawn; claims 1, 5 and 7 have been amended, and claims 21-25 have been newly added.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-14 directed to invention II non-elected without traverse.  Accordingly, claims 9-14 have been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the Claims:
Claim 9, cancel.
Claim 10, cancel.
Claim 11, cancel.
Claim 12, cancel.

Allowable Subject Matter
Claims 1-8 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-6 is the inclusion of the limitations of an inkjet device that include a first suction member at a first side surface of the stage; a second suction member at a second side surface of the stage; and a spray member configured to store ink and to move above top surfaces of the stage, the first suction member, and the second suction member, the spray member comprising a body and a nozzle at a side of the body to discharge the ink, wherein the spray member is movable along: a first path for moving from a position above a first portion of the first suction member to a position above a first portion of the second suction member along a first direction via a first portion of the substrate; and a second path for moving from the position above the first portion of the second suction member to a position above a second portion of the second suction member along a second direction orthogonal to the first direction.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 7, 8 and 21-25 is the inclusion of the limitations of an inkjet device that include a first suction member at a first side surface of the stage; a second suction member at a second side surface of the stage; and a spray member configured to store ink and to move above top surfaces of the stage, the first suction member, and the second suction member, the spray member comprising a body .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marubayashi et al. (US 2020/0338894 A1) teach that a suction member is moved relatively with relation to an ink jet head in a predetermined second direction intersecting with a normal direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





6 November 2021
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853